Name: 2003/817/EC: Council Decision of 17 November 2003 appointing a German member and a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2003-11-25

 Avis juridique important|32003D08172003/817/EC: Council Decision of 17 November 2003 appointing a German member and a German alternate member of the Committee of the Regions Official Journal L 308 , 25/11/2003 P. 0021 - 0021Council Decisionof 17 November 2003appointing a German member and a German alternate member of the Committee of the Regions(2003/817/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) Pursuant to Council Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr Erwin TEUFEL, of which the Council was notified on 10 November 2003, and the seat of an alternate member has become vacant following the nomination of Mr Peter STRAUB as member,HAS DECIDED AS FOLLOWS:Sole Article(a) Mr Peter STRAUB is hereby appointed a member of the Committee of the Regions in place of Mr Erwin TEUFEL(b) Mr Erwin TEUFEL is hereby appointed an alternate member of the Committee of the Regions in place of Mr Peter STRAUBfor the remainder of their terms of office, which end on 25 January 2006.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.